                     Case 1:21-cr-00040-TNM Document 8 Filed 02/08/21 Page 1 of 1


AO 458 (Rev. 06/09) A ppearance or Counsel



                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                     District of Columbia



_ __ _ __,U""n!..!.!i~
                     te~
                       d~S
                         !'!.>'tates of America                 )
                              Plaintiff                         )
                                 v.                             )      Case No.    20 cr 40 (TNM)
                  PATRICK MCCAUGHEY.__ __                _      )
                             Defendant                          )

                                                  APPEARANCE OF COUNSEL


To:       The clerk of court and all parties of record

          I am admitted or otherw ise authorized to practice in this court, and I appear in this case as counsel for:

          PATR ICK MCCAUGHEY - Defend~a~n.L
                                         t - - -- -- - -- -- - - - - - --                                     -   - - --
                                                                             /


 Date:         02/08/2021
                                                                                          Auomey 's signature


                                                                       _ __ __,L~i!...'.'
                                                                                   nd~ R. Ursa - Pro Hac Vice
                                                                                      Primed name and bar number
                                                                                        81 0 Bedford Street
                                                                                              Suite 3
                                                                                        Stamford, CT 06901

                                                                                                Address


                                                                                      lindy@lindyursolaw.com
                                                                                             E-mail address


                                                                                           (203) 249-5748
                                                                                           Telephone number


                                                                                           (203) 357-0608
                                                                                              FAX number
